DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Patel, Cummins, Chowdhary teaches that it was known in the art a multi-function remote control capable of identifying multiple users and providing personalized media content based on the identified user, however the prior art fails to teach or suggest “once the sampling is sufficient, identify, by a machine learning algorithm, groups of significant parameters which are recurringly correlated to each other in said vectors corresponding to said subsequent detecting periods or instants, wherein each group of significant parameters includes a combination of significant parameters provided both by the motion acknowledging module and by the vocal acknowledging module, the machine learning algorithm configured to: perform a size reduction for finding groups of significant parameters capable of explaining a satisfying percentage of the variance of the measured values; group the vectors of significant parameters exhibiting similar patterns inside of clusters and continuously update them as new vectors of parameters are generated; and associate each cluster to a specific user”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Herlein (US Pub. 2013/0304789) discloses a method for determining identifying/presence of a mobile device user for control and interaction in content distribution. 
	Brezina et al. (US Pub. 2009/0030940) discloses a display of profile information based on implicit actions. 
	Wang (US Pub. 2014/0028920) discloses user-sensing remote control system and method. 
	Wiser et al. (US Pub. 2009/0138907) discloses a remote control unit for personalized video programming system. 
	Chardon et al. (US Pub. 2013/0035086) discloses remote control system for providing content suggestions. 
	Huber et al. (US Pub. 2002/0059588) discloses personalized remote control. 
	DiVincent et al. (US Pub. 2015/0205622) discloses device configuration with multiple profiles for a single use using remote user biometrics. 
	Hildreth (US Pub. 2009/0138805) discloses an electronic media device may be controlled based on personalized media preferences of identified users. 
	Chuang (US Pat. 5,777,571) discloses a remote control device for voice recognition and user identification restrictions. 
. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        September 16, 2021